Case 1:20-cv-00033-JAO-RT Document 5-1 Filed 01/24/20 Page 1 of 1                       PageID #: 46




                           UNITED STATES DISTRICT COURT
                                          DISTRICT OF HAWAII
                                         OFFICE OF THE CLERK
                                    300 ALA MOANA BLVD., RM C-338
                                        HONOLULU, HAWAII 96850
 Sue Beitia                                                                              TEL (808) 541-1300
  CLERK                                                                                  FAX (808) 541-1303




                                             MEMO


 To:            All Federal Bar Members

 From:          Sue Beitia, Clerk of U.S. District Court, District of Hawaii

 Date:          January 24, 2020

 Subject:       Corporate Disclosure Statements


 Federal Rule of Civil Procedure 7.1 and Criminal Rule 12.4 both address the filing of Corporate
 Disclosure Statements.

 Both rules state “A party must:

        (1) file the Rule 7.1(a) (or 12.4(a)) statement with its first appearance, pleading, petition,
 motion, response, or other request addressed to the court, and

        (2) promptly file a supplemental statement upon a change in the information that the
 statement requires.”


 Thank you for your cooperation in this matter.
